Harvey, J.
(concurring in the result): The statute relating to the appointment of members of the state board of health (Gen. Stat. 1915, § 10119), specifically provides that “all appointments, whether original or to fill vacancies, made during the recess of the legislature, shall be submitted by the governor to the senate at its first session after such appointment is made for its action.” This the governor did not do. He cannot take advantage of his own dereliction in that regard and after the legislature adjourns treat the offices as vacant or attempt to remove the incumbents and appoint others in their places. I, therefore, concur in the result. I cannot agree that the appointees by the governor hold until they are rejected by the senate. The statute requires the advice and consent of the senate to the appointment and this means affirmative action under article 7 of our constitution, which provides that the yeas and nays shall be entered in the journal. The silence of the senate journal is no more proof of confirmation of appointees whose nominations have been sent to the senate by the governor than would silence of the senate journal be evidence of the passage of a bill.